Citation Nr: 1218800	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-15 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  The Veteran also has unconfirmed periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which found that new and material evidence had not been submitted to reopen the claim of service connection for bilateral hearing loss.  Regardless of the determination reached by the RO, the Board must find new and material evidence in order to establish jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

Due to the Veteran's employee status at the VA in Los Angeles, California, the claims folder has been transferred to the RO in Oakland, California.

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in Los Angeles, California.  A transcript of this hearing is associated with the claims folder.  

Review of the Veteran's electronic claims folder in the Virtual VA paperless claims processing system did not reveal any information or evidence pertinent to the present appeal.  

The merits of the claim of service connection for bilateral hearing loss will be addressed in the REMAND portion of the decision below and the claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by a rating action of September 2001.  It was noted that there was no evidence of hearing loss in the Veteran's post-service reserve treatment records, nor was there a current bilateral hearing loss disability that may be related to service.  The appellant was notified and no appeal followed.

2.  Evidence associated with the file since the September 2001 denial is not cumulative or redundant of previously reviewed evidence, and relates to previously unestablished facts.  Specifically, the Veteran provided credible testimony at the March 2012 Travel Board hearing concerning a decrease in hearing since the May 1994 audiology evaluation and his noise exposure during service.  


CONCLUSIONS OF LAW

1.  The September 2001 rating action denying service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since entry of the decision in September 2001, new and material evidence has been received by VA with which to reopen a previously denied claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) imposes obligations on VA regarding its duties to notify and assist Veterans in developing claims for VA benefits.  As the disposition herein reached is favorable to the Veteran to the extent the claim is reopened, the need to discuss VA's efforts to comply with the VCAA is not necessary at this time.  

Background and Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to daily, prolonged, excessive, and unprotected noise exposure during service from artillery fire and heavy machinery and air compressors while performing duties of is military occupational specialty (MOS) as a laundry and dry cleaning specialist.  The Veteran has also asserted, and unit records confirm, that he was also assigned to duty on deck of the U.S.S. CARPENTER during combat operations off of the shore of Vietnam.  He asserts that his hearing appears to be somewhat worse since the most recent audiology evaluation in May 1994.  He testified that he first noticed a decrease in his hearing within one to two years following his discharge from active military service in January 1971.  

The Board observes that the Veteran's claim for service connection for bilateral hearing loss was previously considered and denied by the RO in a September 2001 rating decision.  The Veteran did not appeal that determination.  In general, a rating decision that is not timely appealed is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted above, at the time of the September 2001 denial, there was no evidence of hearing loss in the Veteran's post-service reserve treatment records, nor was there a current bilateral hearing loss disability that may be related to service.  At the March 2012 Travel Board hearing, the Veteran provided credible testimony that he sustained prolonged daily unprotected noise exposure to heavy machinery and air compressors while working as a laundry specialist during service.  He also testified that during his Vietnam service, he was assigned to on the deck force in the gun mount loading the 5 inch 38 guns on the ship with gun powder.  He also testified that his hearing seems to have worsened since the most recent VA audiology evaluation dated May 1994.  This evidence constitutes new and material evidence and the claim is appropriately reopened.  See 38 C.F.R. § 3.156(c).

This evidence is certainly new, in that it was not previously of record.  The evidence is material in that it demonstrates that the Veteran may now have a current hearing loss disability that may be related to noise exposure during military service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening a claim.  Such evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination).  The additional evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claims can be addressed. 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is required.  However, after a review of the record, the Board observes that further development is required prior to adjudicating the claim of service connection for bilateral hearing loss.  

As previously stated, the most recent audiology evaluation of record is dated May 1994.  The Veteran testified that his hearing may have worsened since that time.  He also provided credible testimony about prolonged and unprotected noise exposure during service.  Moreover, the Veteran's participation in combat activities off of the coast of Vietnam in July 1967 and in January 1969 has been verified.  38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat veterans, VA shall accept lay evidence of in-service disease or injury if consistent with the circumstances, conditions, or hardships of such service).  Thus, the evidence suggests that the Veteran may have a current bilateral hearing loss disability that may be related to noise exposure during service.  Accordingly, a new audiology examination and opinion is necessary for a determination as to whether the Veteran has a current bilateral hearing loss disability, and if so, whether it may be related to any incident of active military service, to include noise exposure therein.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

The Board also observes that the Veteran's service treatment records pertaining to his active duty service are not associated with the claims folder.  Where the Veteran's service records are missing without fault of his own, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board observes that correspondence received from the National Personnel Records Center (NPRC) in March 1997 indicates that the records requested were lent to VA.  Subsequent requests for the Veteran's active duty service treatment records were not productive of any response and it does not appear that additional follow up has been completed.  Thus, additional attempts must be made to obtain the Veteran's service treatment records pertaining to his active duty service.  

Similarly, upon undergoing evaluation for an unrelated condition, the Veteran reported that had "national reserve service" dating from his discharge in 1971 through 1987.  The reserve service treatment records associated with the claims folder are dated from March 1975 to March 1977.  The limited reserve service treatment records associated with the claims folder also refer to periods of active duty for training purposes (ACDUTRA).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2011).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in the line of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d).  Here, it appears that there may be additional outstanding reserve service treatment records that have not been associated with the claims folder.  Moreover, it does not appear that any attempt has been made to verify any periods of ACDUTRA/INACDUTRA.  This should be accomplished on remand.  

Finally, prior to arranging for the VA examination requested herein, the RO/AMC should obtain any outstanding records of VA audiological treatment, along with any other outstanding records of post-service audiological treatment appropriately identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must attempt to locate all of the Veteran's service treatment records pertaining to his active duty service dating from January 1967 to January 1971, and reserve service dating from 1971 through possibly 1987 as alluded to by the Veteran in a June 1994 PTSD evaluation.  In addition to procedures outlined in M21-1MR, III.iii.2.B.14.a., the Los Angeles and Oakland ROs should be requested to perform a search of any temporary claims folders pertaining to the Veteran at their respective locations.  If additional development through any other relevant facility is needed to obtain any records requested, that development must be undertaken.  Service treatment records should also be requested from the Veteran's unit of assignment during his reserve service which appears to be NCSO 2119.  

2.  The RO/AMC should contact the United States Navy Reserves and request verification of all dates of active duty, active duty training (ACDUTRA), and inactive duty training (INACDUTRA).  Once completed, the RO/AMC should associate a written summary of all such periods with the claims file.

If necessary, the RO/AMC should contact the Defense Finance and Accounting Service and request that they identify the specific dates of all periods of active duty, active duty training (ACDUTRA), and inactive duty training (INACDUTRA) in the United States Navy Reserves.

If the RO/AMC cannot locate any records requested above, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

3.  The Veteran should be requested to submit any service treatment records in his possession that pertain to his active duty and reserve service.  In addition, request that he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for hearing loss since his May 1994 VA audiology evaluation.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.

Also request VA treatment records, if any, to include all audiology treatment records and evaluations dating since February 1998.  

Appropriate efforts must be made to obtain all available private treatment records.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

4.  Following the development requested above, schedule the Veteran for a VA audiology examination to determine the nature and extent of any hearing loss in either ear, and to obtain an opinion as to whether such disorder, if found, is possibly related to active service or any period of ACDUTRA/INACDUTRA.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any current hearing loss in either ear is related to any incident of service, including prolonged daily noise exposure from artillery and heavy laundry machinery and air compressors during service.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's, fiancé's competent lay report must be considered in formulating the requested opinion.  It is also noted that the Veteran's exposure to loud noise in service has been conceded due to verified combat service aboard the U.S.S. CARPENTER.  The examiner should consider and discuss the Veteran's lay statements of record pertaining to the onset of his symptoms.  

If alternative causes for bilateral hearing loss are identified, they should be stated.  The examiner should also discuss, as relevant, the normal audiology findings upon whispered voice testing in March 1975 and January 1977, as well as the audiology findings that were described as normal in May 1994.  

The examiner must provide a thorough rationale for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  After the above has been completed to the extent possible, the RO/AMC should review the record and conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  If additional development is needed, such should be accomplished.

6.  Then readjudicate the claim on appeal.  If the claim remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


